Citation Nr: 1029910	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-00 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral pseudophakia 
and glaucoma suspect, to include as due to exposure to ionizing 
radiation.

2.  Entitlement to service connection for a bone condition, to 
include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for right total knee 
replacement, to include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for left total knee 
replacement, to include as due to exposure to ionizing radiation.

5.  Entitlement to service connection for a bilateral hip 
condition, to include as due to exposure to ionizing radiation.

6.  Entitlement to service connection for shortness of breath, to 
include as due to exposure to ionizing radiation.

7.  Entitlement to service connection for postoperative coronary 
artery disease status post coronary artery bypass graft (CABG), 
to include as due to exposure to ionizing radiation.

8.  Entitlement to service connection for warts, to include as 
due to exposure to ionizing radiation.

9.  Entitlement to service connection for erectile dysfunction, 
to include as due to exposure to ionizing radiation.

10.  Entitlement to service connection for right shoulder pain or 
numbness, to include as due to exposure to ionizing radiation.

11.  Entitlement to service connection for left shoulder 
numbness, to include as due to exposure to ionizing radiation.

12.  Entitlement to service connection for bilateral thumb 
tendonitis, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran served on active duty from September 1947 to January 
1950. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In March 2010, the Veteran testified at a Board 
hearing before the undersigned.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required on his 
part.


REMAND

VCAA Notice Deficiency

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice of what information and evidence not previously provided, 
if any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, including 
notice of what is required to establish service connection and 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
this case, the AOJ did not provide the Veteran with notice of 
what is required to establish a disability rating and an 
effective date in the event service connection is established.  
Therefore, the Board finds that a remand is required to provide 
the Veteran with appropriate VCAA notice.

Inadequate Development of Radiation Exposure Claims

The evidence of record shows that the Veteran participated in 
Operation Sandstone from February 29 to June 4, 1948, while 
stationed aboard the U.S.S. Curtiss.  The Veteran alleges that 
his disabilities are due to exposure to ionizing radiation during 
this operation; however, the AOJ did not obtain a dose estimate 
to determine if the Veteran was exposed to ionizing radiation in 
service.  The Board finds that a remand is required to obtain an 
estimate of the amount of ionizing radiation the Veteran was 
exposed to during service, if any.  See 38 C.F.R. § 3.311; see 
also 38 C.F.R. § 3.303(d).

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AOJ should provide the Veteran with 
VCAA notice in accordance with the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the AOJ should provide 
the Veteran with notice of the information 
and evidence necessary to establish a 
disability rating and effective date in the 
event that service connection is established 
for a disability.

2.  The AOJ should request from the Defense 
Threat Reduction Agency (DTRA) an estimate of 
the size and nature of the radiation dose or 
doses the Veteran was exposed to, if any, 
during service, and in particular during 
Operation Sandstone from February 29 to June 
4, 1948.  See 38 C.F.R. § 3.311(a).

3.  After obtaining a dose estimate from the 
DTRA, the AOJ should follow the development 
procedures outlined in 38 C.F.R. § 3.311(b), 
to include referral to VA's Under Secretary 
for Benefits if appropriate.  If such 
referral is not appropriate, but confirmation 
is obtained of radiation exposure, 
consideration should be given as to the 
propriety of obtaining a medical examination 
with a requested opinion as to nexus.  

4.  After the development requested above has 
been completed, the AOJ should again review 
the record.  If the benefits sought on appeal 
remain denied under either 38 C.F.R. § 3.311 
or pursuant to a direct service connection 
claim under 38 C.F.R. § 3.303(d), the Veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


